Citation Nr: 1113837	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for claimed degenerative disc disease of the cervical spine, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for claimed degenerative disc disease of the lumbosacral spine, to include as due to an undiagnosed illness.

3.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss.

4.  Entitlement to an initial compensable evaluation for the service-connected chronic fatigue, with muscle weakness and soreness.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968 and from November 1990 to March 1991, when he was deployed to Southwest Asia in support of Operation Desert shield/Storm.  He also had in excess of 20 years of service in the Reserve.

The claim for a compensable evaluation for the service-connected left ear hearing loss initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the RO.  The Board denied the increased evaluation claim for left ear hearing loss in a decision promulgated in March 2005.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2006, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) entered into a Joint Motion for Remand.  This motion was granted by an October 2006 Order of the court.

The Board thereafter, in March 2007, remanded this issue to the RO so that the Veteran could be afforded a VA audiological examination.

In March 2007, the Board also granted service connection for chronic fatigue, with muscle weakness and soreness, as due to an undiagnosed illness.

Because the Veteran perfected an appeal as to the initial rating assigned following the grant of service connection for chronic fatigue, the Board has characterized this issue in accordance with the decision of the Court in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.

As to the claim of service connection for a skin disorder, the RO denied this claim in April 2006.  The Veteran did not perfect an appeal.  The Veteran thereafter sought to reopen his claim in December 2007.  The RO re-adjudicated and denied the claim in a June 2008 decision.

Although the RO essentially found at that time that new and material evidence had been submitted, the submission of new and material evidence to reopen a previously denied claim is a jurisdictional prerequisite to a merits based review by the Board.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The claims of service connection for degenerative disc disease of the cervical and lumbosacral segments of the spine, to include as due to an undiagnosed illness, are on appeal from an April 2004 RO decision. 

The Board also remanded these matters in March 2007 for additional development of the record.

Finally, the claim on appeal concerning whether new and material evidence has been received to reopen the previously denied claim of service connection for claimed dizziness, equilibrium problems, and vertigo, to include as due to an undiagnosed illness, is on appeal from a June 2008 RO rating decision.

Here, the Veteran thereafter sought to reopen his claim in December 2007.  The RO readjudicated and again denied the claim in a June 2008 decision.

In a decision issued in August 2009, the Board denied the Veteran's claims.  The Veteran appealed the decision to the Court, which issued an Order that granted the Joint Motion for Partial Remand, vacating the decision, in part, and remanding the indicated matters for compliance with the terms of the Joint Motion.

The issues of service connection for degenerative disc disease of the cervical spine; degenerative disc disease of the lumbosacral spine; a compensable evaluation for the service-connected left ear hearing loss; and an initial compensable evaluation for the service-connected chronic fatigue with muscle weakness and soreness are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In its August 2009 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In November 2010, the Court issued an order that granted a Joint Motion of the parties, vacating the decision as to certain matters and remanding them to the Board for compliance with the terms of the Joint Motion.  

The parties agreed that the Board had failed to provide adequate statement of reasons and bases with respect to various lay statements and to ensure that VA had complied with a prior Court order and had properly applied the duty to assist.  

With regard to service connection claims, the parties found that the Board erred in rejecting the Veteran's lay statements as not competent evidence where it did not make a credibility finding of the Veteran's statements.  

Specifically, the parties found that the Board's failure to make such a determination and to reject the Veteran's statements as not competent, particularly in those instances in which the record fails to contain evidence that otherwise negated such lay evidence, required remand.  (See Joint Motion for Remand p. 4).

The parties also agreed that the record did not include a medical examination assessing the nature of the relationship, if any, between the current lumbar spine and cervical spine disorders.  It was noted that a VA examination was conducted in April 1998; a VA examination was requested in August 2007, albeit, the request did not include an examination of the spine or request for a nexus opinion; and that the medical evidence of record did not contain an opinion as to any nexus between the claimed lumbar spine and cervical spine disorders and any event or incident of service.  

The parties essentially found that the Board erred in not obtaining a nexus opinion and/or did not discuss whether such an examination was necessary.  (See Joint Motion for Remand pp. 4, 5).  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board has no discretion and must again remand the claims.

With regard to the increased rating claims, the parties noted that there were several co-workers attesting to the Veteran's hearing difficulties that they had observed at work, statements to the effect that the hearing loss interfered with his ability to converse normally with others, and the September 1999 audiology examination noted that the Veteran's ability to communicate and clearly hear conversation was severely impaired, especially at work.  (See Joint Motion for Remand p. 7).  

The parties also identified a follow-up consultation in March 2000, wherein an audiologist advised the Veteran that he would not normally be considered a candidate for amplification but would allow him to try hearing aids, because he was working full-time and reported significant difficulty communicating.  

It was also noted that the Veteran's representative at the time had argued for application of an extraschedular evaluation under 38 C.F.R. § 3.321 due to the impact of Veteran's hearing loss had on his quality of life.  Yet, the Board decision failed to discuss extraschedular consideration.  (See Joint Motion for Remand p. 8).

The parties concluded that a remand was necessary so that it could be considered whether the Veteran's claim for an increased rating for his service-connected left hearing loss should be referred to the appropriate VA official to determine whether an extraschedular rating under 38 C.F.R. § 3.21(b).  

The parties also found that the Board did not address the Veteran's lay statements provided to medical professionals and VA that discussed the symptomatology associated with hearing loss and debilitating episodes of chronic fatigue syndrome.  (See Joint Motion for Remand p. 9).  

Specifically, the Board failed to discuss or identify the following statements:  June 2008, February 2008, April 2006, June 2005, May 2004, November 2005, March 2004, October 2003, and July 2003 (statement of a co-worker).  The parties concluded that the Board had a duty to determine the credibility of testimony and other lay evidence presented in support of a Veteran's claim.

The Board finds that current audiological testing of the left ear, with a review of the claims file and an emphasis on the functional effects of the disability is necessary in light of the extraschedular claim.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

On remand, the VA examiner should discuss the impact of the Veteran's left ear hearing loss on his occupational functioning and his daily life.  


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO then should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of his claimed lumbar spine and cervical spine disorders.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should provide the rationale for the opinions provided.  

Based on his/her review of the case, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine or cervical spine disability had its clinical onset during the Veteran's period of active service.  In this regard, the examiner should address the Veteran's lay assertions.   

4.  In addition, the RO should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected left ear hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.  

All indicated evaluations and complete hearing tests, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed. 

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected left ear hearing loss, to include any effect on employment and functioning in daily life.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.

5.  The RO in this regard should address whether referral of the Veteran's claim for increase to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a compensable rating on an extraschedular basis under 38 C.F.R. §§ 3.321(b) is required.  If so, then the RO should take all indicated action to direct the matter to the consideration of the Director of the Compensation and Pension Service.

6.  Following completion of all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


